Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 21, 2018

The Court of Appeals hereby passes the following order:

A18A1689. AKASH DIXIT v. TANYA DIXIT.

      In this divorce case, Akash Dixit has filed both this direct appeal and an
application for discretionary review, A18D0481, from the trial court’s order on a third
motion for contempt. Because the underlying case is a domestic relations action
within the meaning of OCGA § 5-6-35 (a) (2), the trial court’s order must be appealed
by application for discretionary review. See Norman v. Ault, 287 Ga. 324, 330-331
(6) (695 SE2d 633) (2010) (party was required to file an application for discretionary
appeal to obtain review of an order finding him in contempt of a divorce decree).
Accordingly, this direct appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/21/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.